
Exhibit 10.1
 
 
 
CONSULTING AGREEMENT

CONSULTING AGREEMENT (the "Agreement") dated as of February 21, 2018 (the
"Effective Date") by and between Ingenium International LLC (the "Consultant")
and Riot Blockchain, Inc. a Nevada corporation (the "Company").
WHEREAS, the Company desires to engage Consultant as a consultant and in
connection therewith to provide certain consulting services related to the
Company's business and Consultant is willing to be engaged by the Company as a
consultant and to provide such services, on the terms and conditions set forth
below.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the Company and Consultant agree as follows:
1.    Consulting.   The Company hereby retains Consultant, and Consultant hereby
agrees to make himself available as a consultant to the Company, upon the terms
and subject to the conditions contained herein.


2.    Duties of Consultant.


(a)   The Company hereby engages Consultant to perform the services listed on
the attached Exhibit A (the "Services") during the Term (as defined below).
Notwithstanding the foregoing, the Services shall not (unless the Consultant is
appropriately licensed, registered or  there is an exemption available from such
licensing or registration) include, directly or indirectly any activities which
require the Consultant to register as a broker-dealer under the Securities
Exchange Act of 1934, as amended.


(b)   The parties hereto acknowledge and agree that the Services to be provided
are in the nature of advisory services only, and Consultant shall have no
responsibility or obligation for execution of the Company's business or any
aspect thereof nor shall Consultant have any ability to obligate or bind the
Company in any respect.  Consultant shall have control over the time, method and
manner of performing the Services.


3.    Term.  Subject to the provisions for termination hereinafter provided, the
term of this Agreement shall commence on the Effective Date and shall continue
for a period of twelve (12) months thereafter (the "Term") and shall be
automatically renewed for successive monthly periods thereafter unless either
party provides the other party with written notice of his or its intention not
to renew this Agreement at least 30 days prior to the expiration of the initial
term or any renewal term of this Agreement.
4.    Compensation. In consideration of the Services to be rendered by
Consultant hereunder, during the Term the Company agrees to pay to the
Consultant (a) $4,000,000 (the "Cash Payment") upon execution of this Agreement.
 
 
1

--------------------------------------------------------------------------------


 
5.    Representations and Warranties of the Consultant.  This Agreement and the
payment of the Cash Payment is made by the Company in reliance upon the express
representations and warranties of the Consultant, which by acceptance hereof the
Consultant confirms that:

 
(a)   Consultant further represents that Consultant has had access to the
financial statements or books and records of the Company, has had the
opportunity to ask questions of the Company concerning its business, operations
and financial condition and to obtain additional information reasonably
necessary to verify the accuracy of such information;


(b)   The Consultant is an "accredited investor" as such term is defined in Rule
501 of Regulation D promulgated under the Securities Act;


6.    Termination.   Following the Term, either party may, in its discretion and
at its option terminate this Agreement at any time upon thirty (30) days'
written notice to the other party, provided, however, the provisions providing
compensation to Consultant, as well as Section 4, 7, 8, 9, and 17, shall survive
such termination.
7.    Confidential Information.   Consultant recognizes and acknowledges that by
reason of Consultant's retention by and service to the Company before, during
and, if applicable, after the Term, Consultant will have access to certain
confidential and proprietary information relating to the Company's business,
which may include, but is not limited to, trade secrets, trade "know-how,"
product development techniques and plans, formulas, customer lists and
addresses,  financing services, funding programs, cost and pricing information,
marketing and sales techniques, strategy and programs, computer programs and
software and financial information (collectively referred to as "Confidential
Information").  Consultant acknowledges that such Confidential Information is a
valuable and unique asset of the Company and Consultant covenants that he will
not, unless expressly authorized in writing by the Company, at any time during
the Term (or any renewal Term) use any Confidential Information or divulge or
disclose any Confidential Information to any person or entity except in
connection with the performance of Consultant's duties for the Company and in a
manner consistent with the Company's policies regarding Confidential
Information.  Consultant also covenants that at any time after the termination
of this Agreement, directly or indirectly, it will not use any Confidential
Information or divulge or disclose any Confidential Information to any person or
entity, unless such information is in the public domain through no fault of
Consultant or except when required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with jurisdiction to order Consultant to divulge, disclose or make
accessible such information.  All written Confidential Information (including,
without limitation, in any computer or other electronic format) which comes into
Consultant's possession during the Term (or any renewal Term) shall remain the
property of the Company.  Except as required in the performance of Consultant's
duties for the Company, or unless expressly authorized in writing by the
Company, Consultant shall not remove any Confidential Information from the
Company's premises, except in connection with the performance of Consultant's
duties for the Company and in a manner consistent with the Company's policies
regarding Confidential Information.  Upon termination of this Agreement, the
Consultant agrees to return immediately to the Company all written Confidential
Information (including, without limitation, in any computer or other electronic
format) in Consultant's possession.
 
2

--------------------------------------------------------------------------------

 
8.    Independent Contractor.  It is understood and agreed that this Agreement
does not create any relationship of association, partnership or joint venture
between the parties, nor constitute either party as the agent or legal
representative of the other for any purpose whatsoever; and the relationship of
Consultant to the Company for all purposes shall be one of independent
contractor.  Neither party shall have any right or authority to create any
obligation or responsibility, express or implied, on behalf or in the name of
the other, or to bind the other in any manner whatsoever.
9.    Conflict of Interest.  The Consultant covenants to the Company that there
is no conflict of interest in connection with the retention by the Company of
the Consultant pursuant to this Agreement.
10.  Waiver of Breach.  The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate nor be construed as a waiver of
any subsequent breach.
11.  Binding Effect; Benefits.  The Consultant may not assign his rights
hereunder without the prior written consent of the Company, and any such
attempted assignment without such consent shall be null and void and without
effect.  This Agreement shall inure to the benefit of, and shall be binding
upon, the parties hereto and their respective successors, permitted assigns,
heirs and legal representatives.
12.   Notices.  All notices and other communications which are required or may
be given under this Agreement shall be in writing and shall be deemed to have
been duly given (a) when delivered in person, (b) one (1) business day after
being mailed with a nationally recognized overnight courier service, or (c)
three (3) business days after being mailed by registered or certified first
class mail, postage prepaid, return receipt requested, to the parties hereto at:
 
If to the Company, to:
202 6th Street
Suite 401
Castle Rock, CO 80104
Attn: Jeffrey McGonegal, CFO


If to the Consultant, to:


13.   Entire Agreement; Amendments.  This Agreement contains the entire
agreement and supersedes all prior agreements and understandings, oral or
written, between the parties hereto with respect to the subject matter hereof. 
This Agreement may not be changed orally, but only by an agreement in writing
signed by the party against whom any waiver, change, amendment, modification or
discharge is sought.
14.   Severability.  The invalidity of all or any part of any provision of this
Agreement shall not render invalid the remainder of this Agreement or the
remainder of such provision.  If any provision of this Agreement is so broad as
to be unenforceable, such provision shall be interpreted to be only so broad as
is enforceable.
 
 
3

--------------------------------------------------------------------------------

15.   Governing Law; Consent to Jurisdiction.  This Agreement shall be governed
by and construed in accordance with the laws of the State of New York
irrespective of any conflict of laws principles.  The parties hereby agree that
any action or proceeding with respect to this Agreement (and any action or
proceeding with respect to any amendments or replacements hereof or transactions
relating hereto) may be brought only in a federal or state court located in New
York County, State of New York and having jurisdiction with respect to such
action or proceeding.  Each of the parties hereto irrevocably consents and
submits to the jurisdiction of such courts.
16. Headings.  The headings herein are inserted only as a matter of convenience
and reference, and in no way define, limit or describe the scope of this
Agreement or the intent of the provisions thereof.
17. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.  Signatures evidenced by facsimile
transmission will be accepted as original signatures.


[SIGNATURE PAGE FOLLOWS]
 
 
 
4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.




RIOT BLOCKCHAIN, INC.




By: /s/John O'Rourke 
Name: John O'Rourke
Title:    CEO






INGENIUM INTERNATIONAL LLC




By:  /s/ Bryan Pascual 
Name: Bryan Pascual
Title:  Principle - MGR
 
 


5

--------------------------------------------------------------------------------

Exhibit A


Services



•
Complete the installation and deployment of 8,000+ ASIC cryptocurrency miners;




•
Assist in managing and monitoring the operation of the 8,000+ cryptocurrency
miners on an ongoing basis;




•
Promptly respond and troubleshoot any issues as they arise in the management and
monitoring of the operation;




•
Continue the build out of the facility in Oklahoma through several planned
phases, beginning with the buildout to 12 Megawatts of energy capacity. Then
planning for the potential build out of up to 40 Megwatts of energy capacity,
with the ultimate goal to secure the power and build the location for up to 80
Megawatts of energy capacity;




•
Make strategic introductions to other cryptocurrency business opportunities and
contacts in the sector.





6